487 F.2d 316
Alice M. THOMPSON, Plaintiff-Appellant,v.Mel TONASKET et al., as members of the Colville BusinessCouncil of The Colville Confederated Tribe, andThe Colville Confederated Tribe,Defendants-Appellees.
No. 72-1193.
United States Court of Appeals,Ninth Circuit.
Nov. 2, 1973.

Kelly Hancock, Omak, Wash., for plaintiff-appellant.
Robert L. Pirtle, Ziontz, Pirtle & Morisset, Seattle, Wash., for defendants-appellees.
Before KOELSCH, DUNIWAY and WALLACE, Circuit Judges.
PER CURIAM:


1
This case presents the same jurisdictional question as was presented in the case of Laramie v. Nicholson, 9 Cir., 1973, 487 F.2d 315.  As in that case, the trial judge held that he had no jurisdiction and dismissed the action.  The judgment is reversed on the authority of Laramie v. Nicholson, supra, and of Johnson v. The Lower Elwha Tribal Community, 9 Cir., 1973, 484 F.2d 200.


2
As in the Laramie case, we express no opinion on the merits of the case because the trial court did not reach that question.  The judgment is reversed and the case is remanded for further proceedings.